PER CURIAM.
We affirm the final judgment adjudicating appellant guilty of aggravated assault with a firearm and carrying a concealed firearm, but remand for resentencing. The imposition of the mandatory minimum sentence on the aggravated assault charge was not a valid reason to impose a sentence in excess of the recommended guidelines range on the concealed weapon charge. See Allen v. State, 510 So.2d 654 (Fla. 2d DCA 1987).
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.